Exhibit 10.3

 

 



COMMUNITY BANK                 Partnership Banking'



 

 



DEED OF TRUST

 

THIS DEED OF TRUST is dated May 15, 2017, among BISCO INDUSTRIES, INC., an
Illinois corporation whose address is 1500 North Lakeview Avenue, Anaheim, CA
92807 (“Trustor”); COMMUNITY BANK, whose address is ANAHEIM BRANCH, 2300 EAST
KATELLA AVENUE, SUITE 125, ANAHEIM, CA 92806 (referred to below sometimes as
“Lender” and sometimes as “Beneficiary”); and Community Bank, whose address is
Post Office Box 54477, Los Angeles, CA 90054-0477 (referred to below as
“Trustee”).

 

CONVEYANCE AND GRANT. For valuable consideration, Trustor irrevocably grants,
transfers and assigns to Trustee in trust, with power of sale, for the benefit
of Lender as Beneficiary, all of Trustor’s right, title, and interest in and to
the following described real property, together with all existing or
subsequently erected or affixed buildings, improvements and fixtures: all
easements, rights of way, and appurtenances; all water, water rights and ditch
rights (including stock In utilities with ditch or irrigation rights); and all
other rights, royalties, and profits relating to the real property, including
without limitation all minerals, oil, gas, geothermal and similar matters, (the
“Real Property”) located in ORANGE County, State of California:

 

PARCEL 1 OF PARCEL MAP NO. 2000-112 AS SHOWN ON A MAP FILED IN BOOK 320, PAGES
47 TO 50 INCLUSIVE OF PARCEL MAPS, RECORDS OF ORANGE COUNTY, CALIFORNIA.

 

ALSO EXCEPTING THEREFROM AN UNDIVIDED 1/2 INTEREST IN ALL OIL, GAS AND OTHER
HYDROCARBON AND MINERAL SUBSTANCES IN OR UNDERLYING SAID LAND BUT WITHOUT THE
RIGHT TO GO UPON THE SURFACE OF SAID LAND FOR THE PURPOSE OF EXTRACTING SAID
SUBSTANCES NOR FOR ANY PURPOSE IN CONNECTION THEREWITH, AS RESERVED IN THE DEEDS
FROM SANTA FE LAND IMPROVEMENT COMPANY RECORDED MAY 17, 1949 IN BOOK 2230, PAGE
537, ALL OF OFFICIAL RECORDS.

 

The Real Property or its address is commonly known as 1500 NORTH LAKEVIEW
AVENUE, ANAHEIM, CA 92807. The Assessor’s Parcel Number for the Real Property is
346-291-26.

 

Trustor presently assigns to Lender (also known as Beneficiary in this Deed of
Trust) all of Trustor’s right, title, and interest in and to all present and
future leases of the Property and all Rents from the Property. This is an
absolute assignment of Rents made in connection with an obligation secured by
real property pursuant to California Civil Code Section 2938. In addition,
Trustor grants to Lender a Uniform Commercial Code security interest in the
Personal Property and Rents.

 

THIS DEED OF TRUST, INCLUDING THE ASSIGNMENT OF RENTS AND THE SECURITY INTEREST
IN THE RENTS AND PERSONAL PROPERTY, IS GIVEN TO SECURE (A) PAYMENT OF THE
INDEBTEDNESS AND (B) PERFORMANCE OF ANY AND ALL OBLIGATIONS OF THE TRUSTOR UNDER
THE NOTE, THE RELATED DOCUMENTS, AND THIS DEED OF TRUST. THIS DEED OF TRUST IS
GIVEN AND ACCEPTED ON THE FOLLOWING TERMS:

 

PAYMENT AND PERFORMANCE. Except as otherwise provided in this Deed of Trust,
Trustor shall pay to Lender all amounts secured by this Deed of Trust as they
become due, and shall strictly and In a timely manner perform all of Trustor’s
obligations under the Note, this Deed of Trust, and the Related Documents.

 

POSSESSION AND MAINTENANCE OF THE PROPERTY. Trustor agrees that Trustor’s
possession and use of the Property shall be governed by the following
provisions:

 

Possession and Use. Until the occurrence of an Event of Default, Trustor may (1)
remain in possession and control of the Property; (2) use, operate or manage the
Property; and (3) collect the Rents from the Property.

 

Duty to Maintain. Trustor shall maintain the Property in tenantable condition
and promptly perform all repairs, replacements, and maintenance necessary to
preserve its value.

 

Compliance With Environmental Laws. Trustor represents and warrants to Lender
that: (1) During the period of Trustor’s ownership of the Property, there has
been no use, generation, manufacture, storage, treatment, disposal, release or
threatened release of any Hazardous Substance by any person on, under, about or
from the Property; (2) Trustor has no knowledge of, or reason to believe that
there has been, except as previously disclosed to and acknowledged by Lender in
writing, (a) any breach or violation of any Environmental Laws, (b) any use,
generation, manufacture, storage, treatment, disposal, release or threatened
release of any Hazardous Substance on, under, about or from the Property by any
prior owners or occupants of the Property, or (c) any actual or threatened
litigation or claims of any kind by any person relating to such matters; and (3)
Except as previously disclosed to and acknowledged by Lender in writing, (a)
neither Trustor nor any tenant, contractor, agent or other authorized user of
the Property shall use, generate, manufacture, store, treat, dispose of or
release any Hazardous Substance on, under, about or from the Property; and (b)
any such activity shall be conducted in compliance with all applicable federal,
state, and local laws, regulations and ordinances, including without limitation
all Environmental Laws. Trustor authorizes Lender and its agents to enter upon
the Property to make such inspections and tests, at Trustor’s expense, as Lender
may deem appropriate to determine compliance of the Property with this section
of the Deed of Trust. Any inspections or tests made by Lender shall be for
Lender’s purposes only and shall not be construed to create any responsibility
or liability on the part of Lender to Trustor or to any other person. The
representations and warranties contained herein are based on Trustor’s due
diligence in investigating the Property for Hazardous Substances. Trustor hereby
(1) releases and waives any future claims against Lender for indemnity or
contribution in the event Trustor becomes liable for cleanup or other costs
under any such laws; and (2) agrees to indemnify, defend, and hold harmless
Lender against any and all claims, losses, liabilities, damages, penalties, and
expenses which Lender may directly or indirectly sustain or suffer resulting
from a breach of this section of the Deed of Trust or as a consequence of any
use, generation, manufacture, storage, disposal, release or threatened release
occurring prior to Trustor’s ownership or interest in the Property, whether or
not the same was or should have been known to Trustor. The provisions of this
section of the Deed of Trust, including the obligation to indemnify and defend,
shall survive the payment of the Indebtedness and the satisfaction and
reconveyance of the lien of this Deed of Trust and shall not be affected by
Lenders acquisition of any interest in the Property, whether by foreclosure or
otherwise.

 



 

 

 

Nuisance, Waste. Trustor shall not cause, conduct or permit any nuisance nor
commit, permit, or suffer any stripping of or waste on or to the Property or any
portion of the Property. Without limiting the generality of the foregoing,
Trustor will not remove, or grant to any other party the right to remove, any
timber, minerals (including oil and gas), coal, clay, scoria, soil, gravel or
rock products without Lender’s prior written consent.

 

Removal of Improvements. Trustor shall not demolish or remove any Improvements
from the Real Property without Lenders prior written consent. As a condition to
the removal of any Improvements, Lender may require Trustor to make arrangements
satisfactory to Lender to replace such Improvements with Improvements of at
least equal value.

 

Lender’s Right to Enter. Lender and Lenders agents and representatives may enter
upon the Real Property at all reasonable times to attend to Lenders interests
and to inspect the Real Property for purposes of Trustor’s compliance with the
terms and conditions of this Deed of Trust.

 

Compliance with Governmental Requirements. Trustor shall promptly comply with
all laws, ordinances and regulations, now or hereafter in effect, of all
governmental authorities applicable to the use or occupancy of the Property,
including without limitation, the Americans With Disabilities Act. Trustor may
contest in good faith any such law, ordinance, or regulation and withhold
compliance during any proceeding, including appropriate appeals, so long as
Trustor has notified Lender in writing prior to doing so and so long as, in
Lenders sole opinion, Lender’s interests in the Property are not jeopardized.
Lender may require Trustor to post adequate security or a surety bond,
reasonably satisfactory to Lender, to protect Lender’s interest.

 

Duty to Protect. Trustor agrees neither to abandon or leave unattended the
Property. Trustor shall do all other acts, in addition to those acts set forth
above in this section, which from the character and use of the Property are
reasonably necessary to protect and preserve the Property.

 

DUE ON SALE - CONSENT BY LENDER. Lender may, at Lender’s option, declare
immediately due and payable all sums secured by this Deed of Trust upon the sale
or transfer, without Lenders prior written consent, of all or any part of the
Real Property, or any interest in the Real Property. A “sale or transfer” means
the conveyance of Real Property or any right, title or interest in the Real
Property; whether legal, beneficial or equitable; whether voluntary or
involuntary; whether by outright sale, deed, installment sale contract, land
contract, contract for deed, leasehold interest with a term greater than three
(3) years, lease-option contract, or by sale, assignment, or transfer of any
beneficial interest in or to any land trust holding title to the Real Property,
or by any other method of conveyance of an interest in the Real Property. If any
Trustor is a corporation, partnership or limited liability company, transfer
also includes any change in ownership of more than twenty-five percent (25%) of
the voting stock, partnership interests or limited liability company interests,
as the case may be, of such Trustor. However, this option shall not be exercised
by Lender if such exercise is prohibited by applicable law.

 

TAXES AND LIENS. The following provisions relating to the taxes and liens on the
Property are part of this Deed of Trust:

 

Payment. Trustor shall pay when due (and in all events at least ten (10) days
prior to delinquency) all taxes, special taxes, assessments, charges (including
water and sewer), fines and impositions levied against or on account of the
Property, and shall pay when due all claims for work done on or for services
rendered or material furnished to the Property. Trustor shall maintain the
Property free of all liens having priority over or equal to the interest of
Lender under this Deed of Trust, except for the lien of taxes and assessments
not due and except as otherwise provided in this Deed of Trust.

 

Right to Contest. Trustor may withhold payment of any tax, assessment, or claim
in connection with a good faith dispute over the obligation to pay, so long as
Lender’s interest in the Property is not jeopardized. If a lien arises or is
filed as a result of nonpayment, Trustor shall within fifteen (15) days after
the lien arises or, if a lien is filed, within fifteen (15) days after Trustor
has notice of the filing, secure the discharge of the lien, or if requested by
Lender, deposit with Lender cash or a sufficient corporate surety bond or other
security satisfactory to Lender in an amount sufficient to discharge the lien
plus any costs and attorneys’ fees, or other charges that could accrue as a
result of a foreclosure or sale under the lien. In any contest, Trustor shall
defend itself and Lender and shall satisfy any adverse judgment before
enforcement against the Property. Trustor shall name Lender as an additional
obligee under any surety bond furnished in the contest proceedings.

 

 



2 

 

 

Evidence of Payment. Trustor shall upon demand furnish to Lender satisfactory
evidence of payment of the taxes or assessments and shall authorize the
appropriate governmental official to deliver to Lender at any time a written
statement of the taxes and assessments against the Property.

 

Notice of Construction. Trustor shall notify Lender at least fifteen (15) days
before any work is commenced, any services are furnished, or any materials are
supplied to the Property, if any mechanic’s lien, materialmen’s lien, or other
lien could be asserted on account of the work, services, or materials. Trustor
will upon request of Lender furnish to Lender advance assurances satisfactory to
Lender that Trustor can and will pay the cost of such improvements.

 

PROPERTY DAMAGE INSURANCE. The following provisions relating to insuring the
Property are a part of this Deed of Trust.

 

Maintenance of Insurance. Trustor shall procure and maintain policies of fire
insurance with standard extended coverage endorsements on a replacement basis
for the full insurable value covering all Improvements on the Real Property in
an amount sufficient to avoid application of any coinsurance clause, and with a
standard mortgagee clause in favor of Lender. Trustor shall also procure and
maintain comprehensive general liability insurance in such coverage amounts as
Lender may request with Trustee and Lender being named as additional insureds in
such liability insurance policies. Additionally, Trustor shall maintain such
other insurance, including but not limited to hazard, business interruption, and
boiler insurance, as Lender may reasonably require. Notwithstanding the
foregoing, in no event shall Trustor be required to provide hazard insurance in
excess of the replacement value of the improvements on the Real Property.
Policies shall be written in form, amounts, coverages and basis reasonably
acceptable to Lender and issued by a company or companies reasonably acceptable
to Lender. Trustor, upon request of Lender, will deliver to Lender from time to
time the policies or certificates of insurance in form satisfactory to Lender,
including stipulations that coverages will not be cancelled or diminished
without at least thirty (30) days prior written notice to Lender. Each insurance
policy also shall include an endorsement providing that coverage in favor of
Lender will not be impaired in any way by any act, omission or default of
Trustor or any other person. Should the Real Property be located in an area
designated by the Administrator of the Federal Emergency Management Agency as a
special flood hazard area, Trustor agrees to obtain and maintain Federal Flood
Insurance, if available, within 45 days after notice is given by Lender that the
Property is located in a special flood hazard area, for the full unpaid
principal balance of the loan and any prior liens on the property securing the
loan, up to the maximum policy limits set under the National Flood Insurance
Program, or as otherwise required by Lender, and to maintain such insurance for
the term of the loan.

 

Application of Proceeds. Trustor shall promptly notify Lender of any loss or
damage to the Property if the estimated cost of repair or replacement exceeds
$25,000.00. Lender may make proof of loss if Trustor fails to do so within
fifteen (15) days of the casualty. If in Lenders sole judgment Lenders security
interest in the Property has been impaired, Lender may, at Lenders election,
receive and retain the proceeds of any insurance and apply the proceeds to the
reduction of the Indebtedness, payment of any lien affecting the Property, or
the restoration and repair of the Property. If the proceeds are to be applied to
restoration and repair, Trustor shall repair or replace the damaged or destroyed
Improvements in a manner satisfactory to Lender. Lender shall, upon satisfactory
proof of such expenditure, pay or reimburse Trustor from the proceeds for the
reasonable cost of repair or restoration if Trustor is not in default under this
Deed of Trust. Any proceeds which have not been disbursed within 180 days after
their receipt and which Lender has not committed to the repair or restoration of
the Property shall be used first to pay any amount owing to Lender under this
Deed of Trust, then to pay accrued interest, and the remainder, if any, shall be
applied to the principal balance of the Indebtedness. If Lender holds any
proceeds after payment in full of the Indebtedness, such proceeds shall be paid
to Trustor as Trustor’s interests may appear.

 

Trustor’s Report on Insurance. Upon request of Lender, however not more than
once a year, Trustor shall furnish to Lender a report on each existing policy of
insurance showing: (1) the name of the insurer; (2) the risks insured; (3) the
amount of the policy; (4) the property insured, the then current replacement
value of such property, and the manner of determining that value; and (5) the
expiration date of the policy. Trustor shall, upon request of Lender, have an
independent appraiser satisfactory to Lender determine the cash value
replacement cost of the Property.

 

LENDER’S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lenders interest in the Property or if Trustor fails to comply
with any provision of this Deed of Trust or any Related Documents, including but
not limited to Trustor’s failure to discharge or pay when due any amounts
Trustor is required to discharge or pay under this Deed of Trust or any Related
Documents, Lender on Trustor’s behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on the Property and paying all costs
for insuring, maintaining and preserving the Property. All such expenditures
incurred or paid by Lender for such purposes will then bear interest at the rate
charged under the Note from the date incurred or paid by Lender to the date of
repayment by Trustor. All such expenses will become a part of the Indebtedness
and, at Lenders option, will (A) be payable on demand; (B) be added to the
balance of the Note and be apportioned among and be payable with any installment
payments to become due during either (1) the term of any applicable insurance
policy; or (2) the remaining term of the Note; or (C) be treated as a balloon
payment which will be due and payable at the Note’s maturity. The Deed of Trust
also will secure payment of these amounts. Such right shall be in addition to
all other rights and remedies to which Lender may be entitled upon Default.

 

 



3 

 

 

WARRANTY; DEFENSE OF TITLE. The following provisions relating to ownership of
the Property are a part of this Deed of Trust:

 

Title. Trustor warrants that: (a) Trustor holds good and marketable title of
record to the Property in fee simple, free and clear of all liens and
encumbrances other than those set forth in the Real Property description or in
any title insurance policy, title report, or final title opinion issued in favor
of, and accepted by, Lender in connection with this Deed of Trust, and (b)
Trustor has the full right, power, and authority to execute and deliver this
Deed of Trust to Lender.

 

Defense of Title. Subject to the exception in the paragraph above, Trustor
warrants and will forever defend the title to the Property against the lawful
claims of all persons. In the event any action or proceeding is commenced that
questions Trustor’s title or the interest of Trustee or Lender under this Deed
of Trust, Trustor shall defend the action at Trustor’s expense. Trustor may be
the nominal party in such proceeding, but Lender shall be entitled to
participate in the proceeding and to be represented in the proceeding by counsel
of Lenders own choice, and Trustor will deliver, or cause to be delivered, to
Lender such instruments as Lender may request from time to time to permit such
participation.

 

Compliance With Laws. Trustor warrants that the Property and Trustor’s use of
the Property complies with all existing applicable laws, ordinances, and
regulations of governmental authorities.

 

Survival of Representations and Warranties. All representations, warranties, and
agreements made by Trustor in this Deed of Trust shall survive the execution and
delivery of this Deed of Trust, shall be continuing in nature, and shall remain
in full force and effect until such time as Trustor’s Indebtedness shall be paid
in full.

 

CONDEMNATION. The following provisions relating to eminent domain and inverse
condemnation proceedings are a part of this Deed of Trust:

 

Proceedings. If any eminent domain or inverse condemnation proceeding is
commenced affecting the Property, Trustor shall promptly notify Lender in
writing, and Trustor shall promptly take such steps as may be necessary to
pursue or defend the action and obtain the award. Trustor may be the nominal
party in any such proceeding, but Lender shall be entitled, at its election, to
participate in the proceeding and to be represented in the proceeding by counsel
of its own choice, and Trustor will deliver or cause to be delivered to Lender
such instruments and documentation as may be requested by Lender from time to
time to permit such participation.

 

Application of Net Proceeds. If any award is made or settlement entered into in
any condemnation proceedings affecting all or any part of the Property or by any
proceeding or purchase in lieu of condemnation, Lender may at its election, and
to the extent permitted by law, require that all or any portion of the award or
settlement be applied to the Indebtedness and to the repayment of all reasonable
costs, expenses, and attorneys’ fees incurred by Trustee or Lender in connection
with the condemnation proceedings.

 

IMPOSITION OF TAXES, FEES AND CHARGES BY GOVERNMENTAL AUTHORITIES. The following
provisions relating to governmental taxes, fees and charges are a part of this
Deed of Trust:

 

Current Taxes, Fees and Charges. Upon request by Lender, Trustor shall execute
such documents in addition to this Deed of Trust and take whatever other action
is requested by Lender to perfect and continue Lender’s lien on the Real
Property. Trustor shall reimburse Lender for all taxes, as described below,
together with all expenses incurred in recording, perfecting or continuing this
Deed of Trust, including without limitation all taxes, fees, documentary stamps,
and other charges for recording or registering this Deed of Trust.

 

Taxes. The following shall constitute taxes to which this section applies: (1) a
specific tax upon this type of Deed of Trust or upon all or any part of the
Indebtedness secured by this Deed of Trust; (2) a specific tax on Trustor which
Trustor is authorized or required to deduct from payments on the Indebtedness
secured by this type of Deed of Trust; (3) a tax on this type of Deed of Trust
chargeable against the Lender or the holder of the Note; and (4) a specific tax
on all or any portion of the Indebtedness or on payments of principal and
interest made by Trustor.

 

Subsequent Taxes. If any tax to which this section applies is enacted subsequent
to the date of this Deed of Trust, this event shall have the same effect as an
Event of Default, and Lender may exercise any or all of its available remedies
for an Event of Default as provided below unless Trustor either (1) pays the tax
before it becomes delinquent, or (2) contests the tax as provided above in the
Taxes and Liens section and deposits with Lender cash or a sufficient corporate
surety bond or other security satisfactory to Lender.

 

SECURITY AGREEMENT; FINANCING STATEMENTS. The following provisions relating to
this Deed of Trust as a security agreement are a part of this Deed of Trust:

 

Security Agreement. This instrument shall constitute a Security Agreement to the
extent any of the Property constitutes fixtures, and Lender shall have all of
the rights of a secured party under the Uniform Commercial Code as amended from
time to time.

 



4 

 

 

Security Interest. Upon request by Lender, Trustor shall take whatever action is
requested by Lender to perfect and continue Lender’s security interest in the
Rents and Personal Property. Trustor shall reimburse Lender for all expenses
incurred in perfecting or continuing this security interest. Upon default,
Trustor shall not remove, sever or detach the Personal Property from the
Property. Upon default, Trustor shall assemble any Personal Property not affixed
to the Property in a manner and at a place reasonably convenient to Trustor and
Lender and make it available to Lender within three (3) days after receipt of
written demand from Lender to the extent permitted by applicable law.

 

Addresses. The mailing addresses of Trustor (debtor) and Lender (secured party)
from which information concerning the security interest granted by this Deed of
Trust may be obtained (each as required by the Uniform Commercial Code) are as
stated on the first page of this Deed of Trust.

 

FURTHER ASSURANCES; ATTORNEY-IN-FACT. The following provisions relating to
further assurances and attorney-in-fact are a part of this Deed of Trust:

 

Further Assurances. At any time, and from time to time, upon request of Lender,
Trustor will make, execute and deliver, or will cause to be made, executed or
delivered, to Lender or to Lender’s designee, and when requested by Lender,
cause to be filed, recorded, refiled, or rerecorded, as the case may be, at such
times and in such offices and places as Lender may deem appropriate, any and all
such mortgages, deeds of trust, security deeds, security agreements, financing
statements, continuation statements, instruments of further assurance,
certificates, and other documents as may, in the sole opinion of Lender, be
necessary or desirable in order to effectuate, complete, perfect, continue, or
preserve (1) Trustor’s obligations under the Note, this Deed of Trust, and the
Related Documents, and (2) the liens and security interests created by this Deed
of Trust as first and prior liens on the Property, whether now owned or
hereafter acquired by Trustor. Unless prohibited by law or Lender agrees to the
contrary in writing, Trustor shall reimburse Lender for all costs and expenses
incurred in connection with the matters referred to in this paragraph.

 

Attorney-in-Fact. If Trustor fails to do any of the things referred to in the
preceding paragraph, Lender may do so for and in the name of Trustor and at
Trustor’s expense. For such purposes, Trustor hereby irrevocably appoints Lender
as Trustor’s attorney-in-fact for the purpose of making, executing, delivering,
filing, recording, and doing all other things as may be necessary or desirable,
in Lender’s sole opinion, to accomplish the matters referred to in the preceding
paragraph.

 

FULL PERFORMANCE. If Trustor pays all the Indebtedness when due, and otherwise
performs all the obligations imposed upon Trustor under this Deed of Trust,
Lender shall execute and deliver to Trustee a request for full reconveyance and
shall execute and deliver to Trustor suitable statements of termination of any
financing statement on file evidencing Lender’s security interest in the Rents
and the Personal Property. Lender may charge Trustor a reasonable reconveyance
fee at the time of reconveyance.

 

EVENTS OF DEFAULT. Each of the following, at Lender’s option, shall constitute
an Event of Default under this Deed of Trust:

 

Payment Default. Trustor fails to make any payment when due under the
Indebtedness.

 

Other Defaults. Trustor fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Deed of Trust or in any of
the Related Documents or to comply with or to perform any term, obligation,
covenant or condition contained in any other agreement between Lender and
Trustor.

 

Compliance Default. Failure to comply with any other term, obligation, covenant
or condition contained in this Deed of Trust, the Note or in any of the Related
Documents.

 

Default on Other Payments. Failure of Trustor within the time required by this
Deed of Trust to make any payment for taxes or insurance, or any other payment
necessary to prevent filing of or to effect discharge of any lien.

 

Environmental Default. Failure of any party to comply with or perform when due
any term, obligation, covenant or condition contained in any environmental
agreement executed in connection with the Property.

 

Default in Favor of Third Parties. Should Grantor default under any loan,
extension of credit, security agreement, purchase or sales agreement, or any
other agreement, in favor of any other creditor or person that may materially
affect any of Grantor’s property or Grantor’s ability to repay the Indebtedness
or Grantor’s ability to perform Grantor’s obligations under this Deed of Trust
or any of the Related Documents.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Trustor or on Trustor’s behalf under this Deed of Trust or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Defective Collateralization. This Deed of Trust or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.

 

 



5 

 

 

Insolvency. The dissolution or termination of Trustor’s existence as a going
business, the insolvency of Trustor, the appointment of a receiver for any part
of Trustor’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Trustor.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Trustor or by any governmental agency against
any property securing the Indebtedness. This includes a garnishment of any of
Trustor’s accounts, including deposit accounts, with Lender. However, this Event
of Default shall not apply if there is a good faith dispute by Trustor as to the
validity or reasonableness of the claim which is the basis of the creditor or
forfeiture proceeding and if Trustor gives Lender written notice of the creditor
or forfeiture proceeding and deposits with Lender monies or a surety bond for
the creditor or forfeiture proceeding, in an amount determined by Lender, in its
sole discretion, as being an adequate reserve or bond for the dispute.

 

Breach of Other Agreement. Any breach by Trustor under the terms of any other
agreement between Trustor and Lender that is not remedied within any grace
period provided therein, including without limitation any agreement concerning
any indebtedness or other obligation of Trustor to Lender, whether existing now
or later.

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness.

 

Adverse Change. A material adverse change occurs in Trustor’s financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.

 

Right to Cure. If any default, other than a default in payment, is curable and
if Trustor has not been given a notice of a breach of the same provision of this
Deed of Trust within the preceding twelve (12) months, it may be cured if
Trustor, after Lender sends written notice to Trustor demanding cure of such
default: (1) cures the default within fifteen (15) days; or (2) if the cure
requires more than fifteen (15) days, immediately initiates steps which Lender
deems in Lender’s sole discretion to be sufficient to cure the default and
thereafter continues and completes all reasonable and necessary steps sufficient
to produce compliance as soon as reasonably practical.

 

RIGHTS AND REMEDIES ON DEFAULT. If an Event of Default occurs under this Deed of
Trust, at any time thereafter, Trustee or Lender may exercise any one or more of
the following rights and remedies:

 

Election of Remedies. Election by Lender to pursue any remedy shall not exclude
pursuit of any other remedy, and an election to make expenditures or to take
action to perform an obligation of Trustor under this Deed of Trust, after
Trustor’s failure to perform, shall not affect Lenders right to declare a
default and exercise its remedies.

 

Foreclosure by Sale. Upon an Event of Default under this Deed of Trust,
Beneficiary may declare the entire Indebtedness secured by this Deed of Trust
immediately due and payable by delivery to Trustee of written declaration of
default and demand for sale and of written notice of default and of election to
cause to be sold the Property, which notice Trustee shall cause to be filed for
record. Beneficiary also shall deposit with Trustee this Deed of Trust, the
Note, other documents requested by Trustee, and all documents evidencing
expenditures secured hereby. After the lapse of such time as may then be
required by law following the recordation of the notice of default, and notice
of sale having been given as then required by law, Trustee, without demand on
Trustor, shall sell the Property at the time and place fixed by it in the notice
of sale, either as a whole or in separate parcels, and in such order as it may
determine, at public auction to the highest bidder for cash in lawful money of
the United States, payable at time of sale. Trustee may postpone sale of all or
any portion of the Property by public announcement at such time and place of
sale, and from time to time thereafter may postpone such sale by public
announcement at the time fixed by the preceding postponement in accordance with
applicable law. Trustee shall deliver to such purchaser its deed conveying the
Property so sold, but without any covenant or warranty, express or implied. The
recitals in such deed of any matters or facts shall be conclusive proof of the
truthfulness thereof. Any person, including Trustor, Trustee or Beneficiary may
purchase at such sale. After deducting all costs, fees and expenses of Trustee
and of this Trust, including cost of evidence of title in connection with sale,
Trustee shall apply the proceeds of sale to payment of: all sums expended under
the terms hereof, not then repaid, with accrued interest at the amount allowed
by law in effect at the date hereof; all other sums then secured hereby; and the
remainder, if any, to the person or persons legally entitled thereto.

 

Judicial Foreclosure. With respect to all or any part of the Real Property,
Lender shall have the right in lieu of foreclosure by power of sale to foreclose
by judicial foreclosure in accordance with and to the full extent provided by
California law.

 

UCC Remedies. With respect to all or any part of the Personal Property, Lender
shall have all the rights and remedies of a secured party under the Uniform
Commercial Code, including without limitation the right to recover any
deficiency in the manner and to the full extent provided by California law.

 

Collect Rents. Lender shall have the right, without notice to Trustor to take
possession of and manage the Property and collect the Rents, including amounts
past due and unpaid, and apply the net proceeds, over and above Lenders costs,
against the Indebtedness In furtherance of this right, Lender may require any
tenant or other user of the Property to make payments of rent or use fees
directly to Lender. If the Rents are collected by Lender, then Trustor
irrevocably designates Lender as Trustor’s attorney-in-fact to endorse
instruments received in payment thereof in the name of Trustor and to negotiate
the same and collect the proceeds. Payments by tenants or other users to Lender
in response to Lender’s demand shall satisfy the obligations for which the
payments are made, whether or not any proper grounds for the demand existed.
Lender may exercise its rights under this subparagraph either in person, by
agent, or through a receiver.

 



6 

 

 

Appoint Receiver. Lender shall have the right to have a receiver appointed to
take possession of all or any part of the Property, with the power to protect
and preserve the Property, to operate the Property preceding foreclosure or
sale, and to collect the Rents from the Property and apply the proceeds, over
and above the cost of the receivership, against the Indebtedness. The receiver
may serve without bond if permitted by law. Lenders right to the appointment of
a receiver shall exist whether or not the apparent value of the Property exceeds
the Indebtedness by a substantial amount. Employment by Lender shall not
disqualify a person from serving as a receiver.

 

Tenancy at Sufferance. If Trustor remains in possession of the Property after
the Property is sold as provided above or Lender otherwise becomes entitled to
possession of the Property upon default of Trustor, Trustor shall become a
tenant at sufferance of Lender or the purchaser of the Property and shall, at
Lenders option, either (1) pay a reasonable rental for the use of the Property,
or (2) vacate the Property immediately upon the demand of Lender.

 

Other Remedies. Trustee or Lender shall have any other right or remedy provided
in this Deed of Trust or the Note or available at law or in equity.

 

Notice of Sale. Lender shall give Trustor reasonable notice of the time and
place of any public sale of the Personal Property or of the time after which any
private sale or other intended disposition of the Personal Property is to be
made. Reasonable notice shall mean notice given at least ten (10) days before
the time of the sale or disposition. Any sale of the Personal Property may be
made in conjunction with any sale of the Real Property.

 

Sale of the Property. To the extent permitted by applicable law, Trustor hereby
waives any and all rights to have the Property marshalled. In exercising its
rights and remedies, the Trustee or Lender shall be free to sell all or any part
of the Property together or separately, in one sale or by separate sales Lender
shall be entitled to bid at any public sale on all or any portion of the
Property.

 

Attorneys’ Fees; Expenses. If Lender institutes any suit or action to enforce
any of the terms of this Deed of Trust, Lender shall be entitled to recover such
sum as the court may adjudge reasonable as attorneys’ fees at trial and upon any
appeal. Whether or not any court action is involved, and to the extent not
prohibited by law, all reasonable expenses Lender incurs that in Lenders opinion
are necessary at any time for the protection of its interest or the enforcement
of its rights shall become a part of the Indebtedness payable on demand and
shall bear interest at the Note rate from the date of the expenditure until
repaid. Expenses covered by this paragraph include, without limitation, however
subject to any limits under applicable law, Lender’s attorneys’ fees and
Lender’s legal expenses, whether or not there is a lawsuit, including attorneys’
fees and expenses for bankruptcy proceedings (including efforts to modify or
vacate any automatic stay or injunction), appeals, and any anticipated
post-judgment collection services, the cost of searching records, obtaining
title reports (including foreclosure reports), surveyors’ reports, and appraisal
fees, title insurance, and fees for the Trustee, to the extent permitted by
applicable law. Trustor also will pay any court costs, in addition to all other
sums provided by law.

 

Rights of Trustee. Trustee shall have all of the rights and duties of Lender as
set forth in this section.

 

POWERS AND OBLIGATIONS OF TRUSTEE. The following provisions relating to the
powers and obligations of Trustee are part of this Deed of Trust:

 

Powers of Trustee. In addition to all powers of Trustee arising as a matter of
law, Trustee shall have the power to take the following actions with respect to
the Property upon the written request of Lender and Trustor: (a) join in
preparing and filing a map or plat of the Real Property, including the
dedication of streets or other rights to the public; (b) join in granting any
easement or creating any restriction on the Real Property; and (c) join in any
subordination or other agreement affecting this Deed of Trust or the interest of
Lender under this Deed of Trust.

 

Obligations to Notify. Trustee shall not be obligated to notify any other party
of a pending sale under any other trust deed or lien, or of any action or
proceeding in which Trustor, Lender, or Trustee shall be a party, unless the
action or proceeding is brought by Trustee.

 

Trustee. Trustee shall meet all qualifications required for Trustee under
applicable law. In addition to the rights and remedies set forth above, with
respect to all or any part of the Property, the Trustee shall have the right to
foreclose by notice and sale, and Lender shall have the right to foreclose by
judicial foreclosure, in either case in accordance with and to the full extent
provided by applicable law.

 

Successor Trustee. Lender, at Lenders option, may from time to time appoint a
successor Trustee to any Trustee appointed under this Deed of Trust by an
instrument executed and acknowledged by Lender and recorded in the office of the
recorder of ORANGE County, State of California. The instrument shall contain, in
addition to all other matters required by state law, the names of the original
Lender, Trustee, and Trustor, the book and page where this Deed of Trust is
recorded, and the name and address of the successor trustee, and the instrument
shall be executed and acknowledged by Lender or its successors in interest. The
successor trustee, without conveyance of the Property, shall succeed to all the
title, power, and duties conferred upon the Trustee in this Deed of Trust and by
applicable law. This procedure for substitution of Trustee shall govern to the
exclusion of all other provisions for substitution.

 



7 

 

 

Acceptance by Trustee. Trustee accepts this Trust when this Deed of Trust, duly
executed and acknowledged, is made a public record as provided by law.

 

NOTICES. Any notice required to be given under this Deed of Trust shall be given
in writing, and shall be effective when actually delivered, when actually
received by telefacsimile (unless otherwise required by law), when deposited
with a nationally recognized overnight courier, or, if mailed, when deposited in
the United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Deed of
Trust. Trustor requests that copies of any notices of default and sale be
directed to Trustor’s address shown near the beginning of this Deed of Trust.
All copies of notices of foreclosure from the holder of any lien which has
priority over this Deed of Trust shall be sent to Lender’s address, as shown
near the beginning of this Deed of Trust. Any party may change its address for
notices under this Deed of Trust by giving formal written notice to the other
parties, specifying that the purpose of the notice is to change the party’s
address. For notice purposes, Trustor agrees to keep Lender informed at all
times of Trustor’s current address. Unless otherwise provided or required by
law, if there is more than one Trustor, any notice given by Lender to any
Trustor is deemed to be notice given to all Trustors.

 

STATEMENT OF OBLIGATION FEE. Lender may collect a fee, not to exceed the maximum
amount permitted by law, for furnishing the statement of obligation as provided
by Section 2943 of the Civil Code of California.

 

NO MODIFICATION. Grantor shall not enter into any agreement with the holder of
any mortgage, deed of trust, or other security agreement which has priority over
this Deed of Trust by which that agreement is modified, amended, extended, or
renewed without the prior written consent of Lender. Grantor shall neither
request nor accept any future advances under any such security agreement without
the prior written consent of Lender.

 

WAIVER OF HOMESTEAD EXEMPTION. Grantor hereby releases and waives all rights and
benefits of the homestead exemption laws of the State of California as to all
Indebtedness secured by this Assignment.

 

COUNTERPARTS. This agreement, document or instrument may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which when executed and delivered, shall be deemed to be an original and all
of which taken together shall constitute one and the same agreement, document or
instrument. Delivery by facsimile or by electronic transmission in portable
document format (PDF) of an executed counterpart of this agreement, document or
instrument is as effective as delivery of an originally executed counterpart of
this agreement, document or instrument.

 

JUDICIAL REFERENCE. Borrower and Lender agree that any dispute, action,
proceeding or hearing (“Dispute”) arising out of, or relating to, this Agreement
shall be determined by a consensual general judicial reference pursuant to the
provisions of California Code of Civil Procedure Section 638 et seq.; as such
statutes may be amended or modified from time to time. Upon a written request,
or upon an appropriate motion by either party to this Agreement, any pending
action relating to any Dispute and every Dispute shall be heard by a retired
judge or justice of the courts of the State of California or a federal court
judge (the “Referee”), who shall try all issues (including any and all questions
of law and questions of fact relating thereto), and issue findings of fact and
conclusions of law and report a statement of decision. The Referee’s statement
of decision will constitute the conclusive determination of the Dispute.
Borrower and Lender agree that the Referee shall have the power to issue all
legal and equitable relief appropriate under the circumstances before him/her in
the same manner as would a judge sitting without a jury.

 

MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Deed of Trust:

 

Amendments. This Deed of Trust, together with any Related Documents, constitutes
the entire understanding and agreement of the parties as to the matters set
forth in this Deed of Trust. No alteration of or amendment to this Deed of Trust
shall be effective unless given in writing and signed by the party or parties
sought to be charged or bound by the alteration or amendment.

 

Annual Reports. If the Property is used for purposes other than Trustors
residence, Trustor shall furnish to Lender, upon request, a certified statement
of net operating income received from the Property during Trustors previous
fiscal year in such form and detail as Lender shall require. “Net operating
income” shall mean all cash receipts from the Property less all cash
expenditures made in connection with the operation of the Property.

 

Caption Headings. Caption headings in this Deed of Trust are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Deed of Trust.

 

Merger. There shall be no merger of the interest or estate created by this Deed
of Trust with any other interest or estate in the Property at any time held by
or for the benefit of Lender in any capacity, without the written consent of
Lender.

 

 



8 

 

 

Governing Law. This Deed of Trust will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
California without regard to its conflicts of law provisions. This Deed of Trust
has been accepted by Lender in the State of California.

 

Choice of Venue. If there is a lawsuit, Trustor agrees upon Lenders request to
submit to the jurisdiction of the courts of ORANGE County, State of California.

 

No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Deed of Trust unless such waiver is given in writing and signed by Lender.
No delay or omission on the part of Lender in exercising any right shall operate
as a waiver of such right or any other right. A waiver by Lender of a provision
of this Deed of Trust shall not prejudice or constitute a waiver of Lenders
right otherwise to demand strict compliance with that provision or any other
provision of this Deed of Trust. No prior waiver by Lender, nor any course of
dealing between Lender and Trustor, shall constitute a waiver of any of Lenders
rights or of any of Trustors obligations as to any future transactions. Whenever
the consent of Lender is required under this Deed of Trust, the granting of such
consent by Lender in any instance shall not constitute continuing consent to
subsequent instances where such consent is required and in all cases such
consent may be granted or withheld in the sole discretion of Lender.

 

Severability. If a court of competent jurisdiction finds any provision of this
Deed of Trust to be illegal, invalid, or unenforceable as to any circumstance,
that finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Deed of Trust. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Deed of Trust shall not
affect the legality, validity or enforceability of any other provision of this
Deed of Trust.

 

Successors and Assigns. Subject to any limitations stated in this Deed of Trust
on transfer of Trustors interest, this Deed of Trust shall be binding upon and
inure to the benefit of the parties, their successors and assigns. If ownership
of the Property becomes vested in a person other than Trustor, Lender, without
notice to Trustor, may deal with Trustors successors with reference to this Deed
of Trust and the Indebtedness by way of forbearance or extension without
releasing Trustor from the obligations of this Deed of Trust or liability under
the Indebtedness.

 

Time is of the Essence. Time is of the essence in the performance of this Deed
of Trust.

 

DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Deed of Trust. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Deed of Trust shall have
the meanings attributed to such terms in the Uniform Commercial Code:

 

Beneficiary. The word “Beneficiary” means COMMUNITY BANK, and its successors and
assigns.

 

Borrower. The word “Borrower” means BISCO INDUSTRIES, INC. and includes all
co-signers and co-makers signing the Note and all their successors and assigns.

 

Deed of Trust. The words “Deed of Trust” mean this Deed of Trust among Trustor,
Lender, and Trustee, and includes without limitation all assignment and security
interest provisions relating to the Personal Property and Rents.

 

Default. The word “Default” means the Default set forth in this Deed of Trust in
the section titled “Default”.

 

Environmental Laws. The words “Environmental Laws” mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. (“CERCLA”), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 (“SARA”), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., Chapters 6.5
through 7.7 of Division 20 of the California Health and Safety Code, Section
25100, et seq., or other applicable state or federal laws, rules, or regulations
adopted pursuant thereto.

 

Event of Default. The words “Event of Default” mean any of the events of default
set forth in this Deed of Trust in the events of default section of this Deed of
Trust.

 

Guarantor. The word “Guarantor’ means any guarantor, surety, or accommodation
party of any or all of the Indebtedness.

 

Guaranty. The word “Guaranty” means the guaranty from Guarantor to Lender,
including without limitation a guaranty of all or part of the Note.

 

 



9 

 

 

Hazardous Substances. The words “Hazardous Substances” mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled. The words “Hazardous
Substances” are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws. The term “Hazardous Substances” also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.

 

Improvements. The word “Improvements” means all existing and future
improvements, buildings, structures, mobile homes affixed on the Real Property,
facilities, additions, replacements and other construction on the Real Property.

 

Indebtedness. The word “Indebtedness” means all principal, interest, and other
amounts, costs and expenses payable under the Note or Related Documents,
together with all renewals of, extensions of, modifications of, consolidations
of and substitutions for the Note or Related Documents and any amounts expended
or advanced by Lender to discharge Trustors obligations or expenses incurred by
Trustee or Lender to enforce Trustors obligations under this Deed of Trust,
together with interest on such amounts as provided in this Deed of Trust.

 

Lender. The word “Lender means COMMUNITY BANK, its successors and assigns.

 

Note. The word “Note” means the promissory note dated May 15, 2017, in the
original principal amount of $5,400,000.00 from Trustor to Lender, together with
all renewals of, extensions of, modifications of, refinancings of,
consolidations of, and substitutions for the promissory note or agreement.
NOTICE TO TRUSTOR: THE NOTE CONTAINS A VARIABLE INTEREST RATE.

 

Personal Property. The words “Personal Property” mean all equipment, fixtures,
and other articles of personal property now or hereafter owned by Trustor, and
now or hereafter attached or affixed to the Real Property; together with all
accessions, parts, and additions to, all replacements of, and all substitutions
for, any of such property; and together with all proceeds (including without
limitation all insurance proceeds and refunds of premiums) from any sale or
other disposition of the Property. However, should the Real Property be located
in an area designated by the Administrator of the Federal Emergency Management
Agency as a special flood hazard area, Personal Property is limited to only
those items specifically covered (currently or hereafter) by Coverage A of the
standard flood insurance policy issued in accordance with the National Flood
Insurance Program or under equivalent coverage similarly issued by a private
insurer to satisfy the National Flood Insurance Act (as amended).

 

Property. The word “Property” means collectively the Real Property and the
Personal Property.

 

Real Property. The words “Real Property” mean the real property, interests and
rights, as further described in this Deed of Trust.

 

Related Documents. The words “Related Documents” mean all promissory notes,
credit agreements, loan agreements, security agreements, mortgages, deeds of
trust, security deeds, collateral mortgages, and all other instruments,
agreements and documents, whether now or hereafter existing, executed in
connection with the Indebtedness; except that the words do not mean any guaranty
or environmental agreement, whether now or hereafter existing, executed in
connection with the Indebtedness.

 

Rents. The word “Rents” means all present and future leases, rents, revenues,
income, issues, royalties, profits, and other benefits derived from the Property
together with the cash proceeds of the Rents.

 

Trustee. The word “Trustee” means Community Bank, whose address is Post Office
Box 54477, Los Angeles, CA 90054-0477 and any substitute or successor trustees.

 

Trustor. The word “Trustor means BISCO INDUSTRIES, INC.

 

TRUSTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS DEED OF TRUST, AND
TRUSTOR AGREES TO ITS TERMS, INCLUDING THE VARIABLE RATE PROVISIONS OF THE NOTE
SECURED BY THIS DEED OF TRUST.

 

 

TRUSTOR:     BISCO INDUSTRIES, INC.   By:       

GLEN FRED CEILEY, CEO of BISCO INDUSTRIES, INC.

 



 



10 

